Petition
for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed January 13,
2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01103-CV
____________
 
IN RE RODNEY KILLON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
MEMORANDUM
OPINION
On November 9, 2010, Relator, Rodney Killon, filed a petition
for writ of mandamus in this Court.  See Tex. Gov’t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1. 
The petition asks this court to order the respondent, the Honorable Lisa
Millard, presiding judge of the 310th District Court, Harris County, Texas, to vacate
her order of June 8, 2010, appointing the Texas Department of Family and
Protective Services as temporary managing conservator of his children and
terminating his access and visitation.
On November 30, 2010, real party in interest, Texas Department
of Family and Protective Services, notified this court it had been advised
relator was deceased.  On December 14, 2010, notification was transmitted to
the parties of this court’s intention to dismiss the petition unless a response
was filed demonstrating grounds for continuing consideration of the petition on
or before December 28, 2010.  See Tex. R. App. P. 42.3(a).  No response
has been filed.  
Accordingly, the petition for writ of mandamus is ordered
dismissed as moot.
 
PER CURIAM
 
Panel
consists of Justices Seymore, Boyce, and Christopher.